                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                        Plaintiff,                             ORDER
v.
                                                               Case No: 1:17-cr-0008
JESSE LEE DAVID
                                                             District Judge Dee Benson
                        Petitioner.


         Before the court is Petitioner’s Motion Requesting Judicial Recommendation Concerning

Imprisonment. (Dkt. No. 24.) Having reviewed the filings and relevant materials, the court now

issues the following Memorandum Decision and Order.

                                          DISCUSSION

         The Bureau of Prisons has the authority to designate the location of a federal inmate’s

imprisonment and to “direct the transfer of a prisoner from one penal or correctional facility to

another.” 18 U.S.C. § 3621(b). “[I]n an effort to better prepare the inmates for re-entry into the

community,” the Bureau of Prisons is directed—to the extent practicable—to transfer inmates to

facilities such as residential re-entry centers (RRC) at some point during the final twelve months

of their sentence. 18 U.S.C. § 3624(c). The sentencing court may make recommendations at the

time of sentencing concerning RRC placement. However, if the sentencing court’s

recommendation is silent regarding imprisonment, it is improper for a district court to “encroach

upon the [Bureau of Prison’s] authority to decide where the prisoner may be confined during the

pre-release period.” United States v. Holcomb, No. CR 01-00218 KG, 2018 WL 1896542, at *2

(D.N.M. Apr. 18, 2018); see also Prows v. Fed. Bureau of Prisons, 981 F.2d 466, 469 (10th Cir.

1992).
       Here, Petitioner requests that this court recommend a change in place of incarceration for

the remainder of his sentence. However, at the time of Petitioner’s sentencing in this criminal

case, this court made no recommendation concerning the length of time for Petitioner to be

placed in an RRC prior to his release. (See Dkt. No. 20.) Accordingly, the court is not authorized

to determine the location of Petitioner’s imprisonment. Petitioner should direct his request to the

Bureau of Prisons.

                                         CONCLUSION

       For the reasons set forth above, Petitioner’s Motion for Recommendation Concerning

Imprisonment is hereby DENIED.

       DATED this 27th day of November, 2019.

                                              BY THE COURT:




                                              Dee Benson
                                              United States District Judge
